 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   TRENELL MONSON,                               Case No. 1:17-cv-00395-EPG (PC)
10                   Plaintiff,
                                                   ORDER RE: DOCUMENTS
11         v.                                      WITHHELD ON THE BASIS OF THE
                                                   OFFICIAL INFORMATION
12                                                 PRIVILEGE
     R. MELKONIAN,
13
                   Defendant.
14

15
               Trenell Monson (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in
16
     this civil rights action. This case now proceeds on Plaintiff’s Second Amended Complaint
17
     (ECF No. 10) against defendant R. Melkonian on Plaintiff’s claim for failure to protect in
18
     violation of the Fourteenth Amendment (ECF Nos. 12, 24, & 39). Plaintiff’s claim stems from
19
     the allegation that Defendant Melkonian knew the danger of leaving a door open to a general
20
     population module while escorting inmates from segregated housing, but failed to check the
21
     doors as required. This led to general population inmates assaulting Plaintiff and another
22
     inmate.
23
               Before the Court are documents submitted for in camera review by third party Fresno
24
     County Sheriff’s Office (“the County”), in response to a third party subpoena by Plaintiff. The
25
     County objected to production of internal confidential video and memoranda on the basis of the
26
     official information privilege, among other objections. The County also objected to the
27
     production of photographs of inmate Walker. Pursuant to the Court’s order, the County
28


                                                      1
 1   submitted the withheld documents and video footage for in camera review. The County also
 2   filed a memorandum supporting the official information privilege and the Declaration of
 3   Lieutenant Michael Porter, employed by Fresno County Sheriff-Coroner’s Office, Jail
 4   Administration Programs Bureau. (ECF No. 73).
 5           The Court has reviewed the submitted information and applicable law and overrules the
 6   County’s objection in part.
 7           The “common law governmental privilege (encompassing and referred to sometimes as
 8   the official or state secret privilege) . . . is only a qualified privilege, contingent upon the
 9   competing interests of the requesting litigant and subject to disclosure. . . .” Kerr v. U.S. Dist.
10   Ct. for N. Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975) (internal citations omitted). The
11   Ninth Circuit has since followed Kerr in requiring in camera review and a balancing of
12   interests in ruling on the government’s claim of the official information privilege. See, e.g.,
13   Breed v. U.S. Dist. Ct. for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976) (“[A]s required
14   by Kerr, we recognize ‘that in camera review is a highly appropriate and useful means of
15   dealing with claims of governmental privilege.’”) (quoting Kerr v. U. S. Dist. Ct. for N. Dist. of
16   Cal., 426 U.S. 394, 406 (1976)); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34 (9th
17   Cir. 1990), as amended on denial of reh'g (Feb. 27, 1991), as amended on denial of reh'g (May
18   24, 1991) (“Government personnel files are considered official information. To determine
19   whether the information sought is privileged, courts must weigh the potential benefits of
20   disclosure against the potential disadvantages. If the latter is greater, the privilege bars
21   discovery.”) (internal citations omitted).
22           The Court holds overrules the County’s official information privilege as to the
23   following documents, with the noted limitations. While the Court appreciates certain security
24   risks inherent in disclosing this information, it believes that the relevance of the information is
25   high. The Court has also incorporated all proposed redactions and otherwise limited disclosure
26   to minimize the potential disadvantages to safety and security.
27           -   Video footage of the incident, labelled video 1, from start until 1:23:35. The faces
28               of all inmates other than Plaintiff may be redacted/blurred. The security tower and

                                                        2
 1                entrance may be redacted, as proposed by counsel for the County. The County may
 2                work with Plaintiff’s institution of confinement to prevent Plaintiff from
 3                maintaining a copy of the video, so long as he may see it soon after production, as
 4                needed in preparation for summary judgment and trial, and may submit it to the
 5                Court as needed for summary judgment and trial.
 6            -   Video footage of the general population pod, labelled video 2, from start until
 7                1:25:43. The faces of all inmates may be redacted/blurred. The County may work
 8                with Plaintiff’s institution of confinement to prevent Plaintiff from maintaining a
 9                copy of the video, so long as he may see it soon after production, as needed in
10                preparation for summary judgment and trial, and may submit it to the Court as
11                needed for summary judgment and trial.
12            -   Report 1, with all proposed redactions as submitted by counsel for the County.
13            -   Report 2, pages 1 and 2 only, with all proposed redactions as submitted by counsel
14                for the County.
15            -   Report 3, with all proposed redactions as submitted by counsel for the County.
16            -   Summary, pages 1 and 30 only, with all proposed redactions as submitted by
17                counsel for the County.
18            The remainder of the documents submitted may be withheld under the official
19   information privilege because the concerns regarding safety and security of the Jail outweigh
20   the relevance of the material.
21            For the foregoing reasons, it is ordered that the materials identified above be provided
22   to Plaintiff in the manner described no later than thirty days from the date of service of this
23   order.
24
     IT IS SO ORDERED.
25

26
        Dated:      November 19, 2019                           /s/
27                                                         UNITED STATES MAGISTRATE JUDGE

28


                                                       3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4
